                                                                                                    USDC SDNY
                                                                                                    DOCUMENT
                                                                                                    ELECTRONICALLY FILED
                                                                                                    DOC #:
                                                                                                    DATE FILED: 12/3/2019

                                                  STATE OF NEW YORK
                                            OFFICE OF THE ATTORNEY GENERAL

   LETITIA JAMES                                                                                        DIVISION OF STATE COUNSEL
  ATTORNEY GENERAL                                                                                            LITIGATION BUREAU


                                               Writer’s Direct Dial: (212) 416-6039

                                                       December 2, 2019 The issues in pro se Plaintiff's Amended Complaint will be
By ECF                                                                        discussed at the December 10, 2019, 10:30 a.m. conference.
The Honorable Lorna G. Schofield                                              Plaintiff shall attend the conference by telephone by calling
United States District Judge                                                  212-805-4553. The parties need not file a joint letter and
                                                                              case management plan until further Order. If Defendant has
United States District Court
                                                                              Plaintiff's phone number, Defendant shall convey the
Thurgood Marshall United State Courthouse                                     substance of this Order to Plaintiff, to help ensure Plaintiff
40 Foley Square                                                               makes arrangements to call in for the conference. SO
New York, NY 10007                                                            ORDERED. The Clerk of Court is respectfully directed to (1)
                                                                              close Dkt. No. 21 and (2) mail a copy of this Order to Plaintiff.
               Re: Al-Haj v. Kirby Forensic Psychiatric Center, et al.
                   19-CV-06072 (LGS)                              Dated: December 3, 2019
                                                                                       New York, New York

Dear Judge Schofield:

        This Office represents defendant Kirby Forensic Psychiatric Center (“Kirby”) in the above-captioned
pro se matter. We write in response to Your Honor’s December 2, 2019 Order adjourning the pretrial
conference in this case until December 10, 2019 and requiring the parties to file a joint case management plan
by December 3, 2019. In light of Plaintiff’s failure to comply with the Court’s October 8, 2019 Order requiring
him to file an amended complaint naming new defendants, Defendant requests that the Court dismiss the
amended complaint or in the alternative adjourn the pretrial conference sin die, pending Plaintiff’s compliance
with the Court’s October 8, 2019 Order.

        On August 7, 2019, the Court sua sponte dismissed Plaintiff’s claims against Kirby pursuant to the
State’s Eleventh Amendment immunity and ordered the AG to ascertain the identities of the John Doe Secure
Hospital Treatment Assistants whom Plaintiff seeks to sue in his complaint. ECF No. 6. On October 4, 2019,
this Office provided the Court with the names of potential parties per this Court’s Valentin Order. ECF No. 11.
Thereafter, your Honor ordered Plaintiff to file an amended complaint naming new defendants and alleging
specific facts that Plaintiff has against these defendants no later than November 8, 2019. ECF No. 14. On
October 28, 2019, Plaintiff filed an amended complaint and once again named only Kirby as a defendant and
failed to include any specific allegations against any of the individuals identified in the letter. ECF No. 15. As
no new defendants have been named, nor summons issued, there are no defendants currently pending before the
court. Accordingly, Defendant requests that the amended complaint be dismissed.

       Furthermore, because pro se Plaintiff is currently an inpatient at a secure psychiatric hospital, Defendant
requests that the parties be exempt from the requirement that they file a joint civil case management plan.


                     28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● * NOT FOR SERVICE OF PAPERS
                                                         WWW.AG.NY.GOV
                                                Respectfully submitted,


                                                /s/Rebecca Culley

                                                Rebecca Culley
                                                Assistant Attorney General




CC:


Nagibe Al-Haj (By Mail)
ID. No. 702987
Kirby Forensic Psychiatric Center
Ward’s Island Complex
600 East 125th Street
New York, NY 10035-6095




                 28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● * NOT FOR SERVICE OF PAPERS
                                                     WWW.AG.NY.GOV
